10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 17 of 19

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

EQUAL EMPLOYMENT OPPORTUNITY | NO. 2:18-cv-00926-RAJ

COMMISSION,

Plaintiff 2S ORDER
V. APPROVING CONSENT DECREE

BLI NORTHWEST, INC., f/k/a DIAMOND
B CONSTRUCTORS, INC.,

and

HARRIS PACIFIC NORTHWEST, LLC
f/k/a HARRIS ACQUISITION IV, LLC,

Defendants.

 

The Court, having considered the foregoing Consent Decree entered into by the parties,
HEREBY ORDERS THAT the Consent Decree be, and the same hereby is, approved as the final
decree of this Court in full settlement of this action. This lawsuit is hereby dismissed with
prejudice and without costs or attorneys’ fees. The Court retains jurisdiction of this matter for

purposes of enforcing the Consent Decree approved herein.

DATED this (“ay of

 

THE HONORABLE RICHA . JONES
UNITED STATES DISTRICT JVIDGE

 

CONSENT DECREE
2:18-cv-00926-RAJ
Page 17 of 19

EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
909 First Avenue, Suite 400

Seattle, Washington 98104-1061

Telephone: (206) 220-6883

Facsimile: (206) 220-6911

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 1 of 19

HONORABLE RICHARD A. JONES

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION, CIVIL NO. 2:18-cv-00926-RAJ
Plaintiff

_iamepmmee | CONSENT DECREE

BLI NORTHWEST, INC., f/k/a DIAMOND
B CONSTRUCTORS, INC.,

and

HARRIS PACIFIC NORTHWEST, LLC
f/k/a HARRIS ACQUISITION IV, LLC,

Defendants.

 

I. INTRODUCTION
1. This action originated when Charging Party Angela Watson filed a charge of
discrimination with the Equal Employment Opportunity Commission ("EEOC” or
“Commission"). Ms. Watson alleged Defendant BLI Northwest Inc., f/k/a Diamond B

Constructors Inc. (“Defendant BLT’) discriminated against her in violation of Title I of the

=f ] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-0092 -RAJ 909 First Avenue, Suite 400

Seattle, Washington 98104-1061

Page | of 19 Telephone: (206) 220-6883
Facsimile: (206) 220-6911

TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 2 of 19

Americans with Disabilities Act of 1990 and Title I of the Civil Rights Act of 1991 (“ADA”)
when Defendant BLI unlawfully discharged her because of her disability.

2. On December 18, 2014, the EEOC issued a Letter of Determination with a finding
of reasonable cause to believe that Diamond B Constructors, named in this lawsuit as Defendant
BLI Northwest Inc., f/k/a Diamond B Constructors Inc. (“Defendant BLI”), violated the ADA.
Thereafter, EEOC attempted to conciliate the charge and conciliation was unsuccessful.

3. The Commission filed this lawsuit on June 25, 2018, in the United States District
Court for the Western District of Washington alleging that Defendant BLI Northwest Inc., f/k/a
Diamond B Constructors Inc. (“Defendant BLI’”’), and Defendants Creative Sustainable
Solutions, Inc., Harris Acquisition IV, LLC, and Harris Contracting Company, dba Harris
(collectively “Harris Defendants”) discriminated against Ms. Watson when they terminated her
employment on the basis of her disability. The EEOC alleged that Harris Defendants are liable
in this matter under the principles of successor liability based on the conduct of the predecessor
company Defendant BLI. The EEOC has since confirmed that the proper Defendant entities are
BLI Northwest Inc. f/k/a Diamond B Constructors, Inc., and Harris Pacific Northwest, LLC f/k/a
Harris Acquisition IV, LLC. Pursuant to the stipulation of the parties, the EEOC has filed an
Amended Complaint dismissing OneHarris, Inc. f/k/a Creative Sustainable Solutions, Inc. and
Harris Contracting Company, dba Harris, as Defendants and all claims asserted against them, and
naming BLI Northwest Inc. f/k/a Diamond B Constructors, Inc. and Harris Pacific Northwest,
LLC f/k/a Harris Acquisition IV, LLC, as the named Defendants (collectively “Settling
Defendants”). Pursuant to this stipulation, the Court has entered an Order of dismissal

dismissing all claims asserted against OneHarris, Inc. f/k/a Creative Sustainable Solutions, Inc.

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
9:18-cv-00926-RAJ 909 First Avenue, Suite 400

Seattle, Washington 98104-1061
Page 2 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 3 of 19

and Harris Contracting Company, dba Harris, with prejudice and without fees or costs to any
party.

4, The parties want to conclude fully and finally all claims arising out of the EEOC’s
Amended Complaint and Ms. Watson’s charge of discrimination filed with EEOC. The EEOC
and Settling Defendants enter into this Consent Decree to further the objectives of equal

employment opportunity as set forth in the ADA.

IL. NON-ADMISSION OF LIABILITY AND NON-DETERMINATION BY THE COURT
5. This Consent Decree is not an adjudication or finding on the merits of this case
and shall not be construed as an admission by Defendants of a violation of the ADA or any other
laws. Defendants have denied that they have committed any alleged unlawful employment
practices. The parties also recognize and admit that the alleged unlawful employment practices
occurred before any of the Harris Defendants acquired Defendant BLI, and nobody who was
employed by the Harris Defendants at the time of the alleged unlawful employment practices
was involved in any way with any of the alleged unlawful employment practices. As an
acquiring entity, however, Harris Pacific Northwest, LLC f/k/a Harris Acquisition IV, LLC is
entering into this Consent Decree to resolve the dispute without admitting any unlawful
employment practices. As the predecessor entity, Defendant BLI is entering into this Consent
Decree as one of the Settling Defendants to the extent Defendant BLI has any employees, or
could have any employees, who could complete any of the injunctive obligations of the Consent

Decree, which it does not at this time.

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RAJ 909 First Avenue, Suite 400
Page 3 of 19 Seattle, Washington 98104-1061

8 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document50 Filed 01/14/20 Page 4 of 19

Il. JURISDICTION AND VENUE

6. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,
1343 and 1345. This action is authorized and instituted pursuant to Section 107(a) of the
Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C. § 12117(a), which incorporates by
reference Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e-5(f)(1) and (3) ("Title VII"), and pursuant to Section 102 of the Civil Rights Act of 1991,
42 U.S.C. § 1981a.

7. The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Western District of Washington.

IV. SETTLEMENT SCOPE

8. This Consent Decree is the final resolution of all allegations of unlawful
employment practices contained in Ms. Watson’s discrimination charge, in the EEOC's
administrative determination, and in the EEOC Amended Complaint filed herein, including all
claims by the parties for all forms of damages, injunctive or non-monetary relief, attorney fees
and costs.

9. Settling Defendants will not condition the receipt of monetary relief on Ms.
Watson’s agreement to: (a) maintain as confidential the facts and/or allegations underlying her
charge and the Amended Complaint and the terms of this Consent Decree; (b) waive her
statutory right to file a charge with any governmental agency; (c) refrain from reapplying for a

job with Settling Defendants; or (d) execute a non-disparagement and/or confidentiality

agreement.
[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RAJ 909 First Avenue, Suite 400
Seattle, Washington 98104-1061
Page 4 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 5 of 19

V. MONETARY RELIEF

10. Settling Defendants and/or their representatives shall pay Ms. Watson One
Hundred Thousand Dollars ($100,000.00) within fourteen (14) business days of the entry date of
this Consent Decree. This payment shall reflect payment for non-wage compensatory damages.
Ms. Watson shall provide Settling Defendants with a W-9 form within five (5) days of the entry
of this Decree. Settling Defendants and/or their representatives shall make payment by check in
the amount of $100,000.00 made payable to Ms. Watson at an address that the Commission will
provide to Settling Defendants. Settling Defendants and/or their representatives will issue an IRS
form 1099 for this payment of non-wage damages.

11. Settling Defendants and/or their representatives shall simultaneously transmit a
copy of the check made payable to Ms. Watson to:

EEOC-SEFO_COMPLIANCE@EEOC.GOV and SEFO_BLI@eeoc.gov.

VI. = INJUNCTIVE AND OTHER RELIEF

A. General Provisions

12. Settling Defendants, their officers, agents, managers, foremen, superintendents,
safety officers, hiring officials, and human resources personnel who provide advice and
assistance to the foregoing individuals are enjoined from engaging in practices which unlawfully
discriminate against applicants and/or employees on the basis of disability or in retaliation for
engaging in protected activity. In recognition of its obligations under the ADA, Settling
Defendants shall institute the policies and practices set forth below.

13. During the duration of this Consent Decree, Settling Defendants will provide prior
written notice to any potential purchaser of the Settling Defendants’ businesses, or a purchaser of

all or a portion of the Settling Defendants’ assets, and to any other potential successor, of the

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RAJ] 909 First Avenue, Suite 400

Seattle, Washington 98104-1061
Page 5 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-cv-00926-RAJ Document50 Filed 01/14/20 Page 6 of 19

EEOC’s lawsuit, the allegations raised in the EEOC’s Amended Complaint, and the existence
and contents of this Consent Decree.
B. Anti-Discrimination Policies and Procedures

14. Within seventy-five (75) days from January 1, 2020 and for its duration, Settling
Defendants collectively shall have an anti-discrimination policy that prohibits discrimination and
retaliation for engaging in protected activity, explains to employees their rights and
responsibilities under EEO laws, and is subject to periodic updating to reflect changes in anti-
discrimination laws. Settling Defendants’ anti-discrimination policy will contain specific
provisions relating to the Americans With Disabilities Act, as amended, with special emphasis
on the employer’s obligation to provide equal employment opportunities to employees and job
applicants with disabilities, including those with any physical or mental impairments or
conditions that the employer regards as or perceives as a disability, and the ADA’s reasonable
accommodation obligations. These policies will include, at a minimum, (a) an express statement
of the ADA’s prohibition against an employer discriminating against a qualified individual on
the basis of disability in regard to job application procedures, hiring, and other terms, conditions
and privileges of employment, including being subjected to a prohibited action because of an
actual or perceived impairment; (b) an express description of how Settling Defendants and their
managers, foremen, superintendents, safety officers, hiring officials, and human resources
personnel must carry out hiring and employment practices and procedures with regard to an
employee or job applicant who is disabled, is “regarded as” disabled, or is deemed unfit for duty
due to an actual or perceived impairment; (c) an express description of its duty to engage in the
interactive process, with an applicant or employee who is disabled, has a record of disability, or

expresses a need for reasonable accommodation; (d) an express description of how an applicant

 

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RAJ 909 First Avenue, Suite 400
Page 6 of 19 Seattle, Washington 98104-1061

Telephone: (206) 220-6883
Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 7 of 19

or employee may request a reasonable accommodation; (e) an express description of how their
managers, foremen, superintendents, safety officers, hiring officials, and human resources
personnel must respond to requests for reasonable accommodation or when aware that a
reasonable accommodation may be necessary; and (f) an obligation to educate its officers,
agents, managers, supervisors, hiring/interviewing officials, and human resource personnel about
how to respond to such requests. The policies will state that they are promulgated at the
direction of and with the endorsement by the highest level of Settling Defendants’ management.
15. Settling Defendants’ anti-discrimination and anti-retaliation policies will include a
complaint procedure for employees and applicants to ensure convenient access to points of
contact for reporting and require a timely response by the company. The procedures shall: (a)
identify multiple points of contact through which employees and applicants can lodge
complaints, including phone numbers, addresses, and email addresses for those points of contact;
(b) allow complaints to be submitted anonymously or verbally in the primary language of the
employee, without need of submission of a written statement; (c) provide a method for
documenting verbal complaints by management; (d) explain that Settling Defendants will
conduct a thorough investigation after a complaint is made or received; (e) indicate that
investigations will commence within five (5) days after a complaint is received and completed
within thirty (30) days; (f) state that the confidentiality of complainants, victims and witnesses
will be maintained to the extent feasible; (g) state that Settling Defendants will take appropriate
corrective action upon determining that discrimination or retaliation has occurred; (h) state that
complainants and witnesses will not be retaliated against or suffer any negative employment
consequences for complaining or cooperating in an investigation; and (i) indicate that Settling

Defendants will communicate to the complainant, within five (5) days of the conclusion of the

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RAJ 909 First Avenue, Suite 400

Seattle, Washington 98104-1061
Page 7 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 8 of 19

investigation, the results of the investigation including a general description of the remedial
actions taken or proposed, if any. The procedures shall also include a statement from a high-
ranking company official stating that employees with complaints of discrimination and
retaliation they experience or observe should come forward about them.

16. These policies and procedures listed in Paragraphs 14-15 shall be provided to the
EEOC for review and comment no later than thirty (30) days prior to implementation. Within
fourteen (14) days of receipt, the EEOC will advise Settling Defendants of any comments.

EEOC agrees to review the proposed policies and procedures in good faith. Not later than ninety
(90) days after January 1, 2020, Settling Defendants shall distribute a written copy of its EEO
policies to all its employees, both management and non-management, by electronic transmission.
This policy will also be distributed to every employee hired or re-hired during the duration of
this Consent Decree.

17. Policy Modifications. If Settling Defendants modify any of the policies listed in
Paragraphs 14-15 above during the duration of the Consent Decree, Settling Defendants shall
submit to the EEOC for its review and consideration the proposed modifications no later than
thirty (30) days before adoption. Within fourteen (14) days of receipt, the EEOC will advise
Settling Defendants of any comments. EEOC agrees to review the proposed modifications in
good faith.

C. Equal Employment Opportunity Training

18. Not later than ninety (90) days after January 1, 2020, Settling Defendants
collectively shall provide a two-hour EEO training to all of their existing General Foreman or
above, Safety Officers (to the extent they are not already included in the General Foreman

category), and the human resources personnel who provide advice and assistance to them at

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RA] 909 First Avenue, Suite 400

Seattle, Washington 98104-1061
Page 8 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document50 Filed 01/14/20 Page 9 of 19

Settling Defendants’ facilities in Washington State. In addition, in anniversary year 3 of entry of
this Consent Decree, Settling Defendants shall provide another two-hour EEO training to all
General Foreman or above, Safety Officers (to the extent they are not already included in the
General Foreman category), and human resources personnel who provide advice and assistance
to them at Settling Defendants’ facilities in Washington State. These trainings, shall include, at a
minimum, an overview of the ADA and its anti-retaliation provisions with special emphasis on:
(a) the ADA’s prohibition against discriminating against a qualified individual on the basis of
disability in regard to job application procedures, hiring, and other terms, conditions and
privileges of employment, including being subjected to a prohibited action because of an actual
or perceived impairment whether or not the impairment limits or is perceived to limit a major life
activity; (b) an employer’s duty to engage in the interactive process, with an applicant or
employee who is disabled, has a record of disability, or expresses a need for reasonable
accommodation; (c) how an applicant or employee may request a reasonable accommodation; (d)
how Settling Defendants’ managers, foremen, superintendents, safety officers, hiring officials,
and human resources personnel at the Settling Defendants’ facilities in Washington State must
respond to requests for reasonable accommodation or when aware that a reasonable
accommodation may be necessary, including what factors will be considered in approving or
denying the requested accommodation, the type of information an employee or applicant must
submit to support the requested accommodation and the time frame for approval or denial; (e)
the obligation under the ADA to conduct an individualized assessment of an applicant or
employee’s present ability to safely perform the essential functions of the job where an

individual or disability poses a direct threat to the health or safety of self or others in the

workplace; and (f) a procedure to track requests for accommodation by applicants or employees

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RAJ 909 First Avenue, Suite 400

Seattle, Washington 98104-1061
Page 9 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 10 of 19

with disabilities or any applicants who are deemed unfit for duty due to an actual or perceived
impairment and report this information to the EEOC as set forth below. Settling Defendant will
provide reasonable accommodations as necessary for any attendees with a disability.

19. For the duration of this Consent Decree, Settling Defendants shall provide the
policies and procedures listed in Paragraphs 14-15, either in hard copy or available
electronically, to all its employees at Settling Defendants’ facilities in Washington State at the
time of new hire, and shall discuss them with the new hires if they have any questions about
them.

20. The trainings described in Paragraph 18 shall be developed and conducted bya
person or entity with established training or experience in conducting anti-discrimination and
anti-retaliation training with an emphasis on the ADA, which may include counsel in this
litigation for the Settling Defendants, representatives of the Settling Defendants with the
requisite training or experience, or may be presented by webinar in lieu of live training. All
training materials must be submitted to the EEOC for review and comment no later than thirty
(30) days prior to holding the first training sessions. Within fourteen (14) days of receipt, the
EEOC will advise Settling Defendants of any comments. EEOC agrees to review the proposed
training materials in good faith. The costs of training shall be borne by Settling Defendants.

21. For the duration of this Consent Decree, Settling Defendants shall notify the
EEOC of the completion of the training described in Paragraph 18 and shall specify the name
and job title of the individual who participated in and completed the training. This information

shall be provided as part of the report Settling Defendants submit to the EEOC.

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION

2:18-cv-00926-RAJ 909 First Avenue, Suite 400
Page 10 of 19 Seattle, Washington 98104-1061

Telephone: (206) 220-6883
Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 11 of 19

D. Non-Disclosure of Information

22. Settling Defendants shall not disclose any information or make reference to any
charge of discrimination or this lawsuit in responding to requests for information about Ms.
Watson, except Settling Defendants may disclose such information to its attorneys, accountants,
and tax advisors, or similar professionals, or as otherwise required by law or subpoena. Settling
Defendants shall ensure no charge or allegation of discrimination against Settling Defendants,
including allegations raised in this lawsuit, is included in Ms. Watson’s personnel file. In
addition, Settling Defendants shall respond to any inquiries by potential employers by stating
only: “Consistent with our usual practices, we can only confirm Ms. Watson’s dates of
employment and position held. Ms. Watson was employed with us from March 4, 2015 through
March 28, 2015 and held a position as a Rigger.” To the extent any such inquiries are requested
in writing, Settling Defendants shall respond by providing only Ms. Watson’s dates of
employment and position held.
E. Policies Designed to Promote Accountability

23. The policies required by Paragraph 14 shall include performance policies and
standards that specifically state that all managers, foremen, superintendents, safety officers,
hiring officials, and human resources personnel have a duty to ensure compliance with its EEO
policies. Settling Defendants agree that Settling Defendants shall impose discipline, up to and
including termination of employment, upon any managers, foremen, superintendents, safety
officers, hiring officials, and human resources personnel who Settling Defendants determine
have discriminated against any applicant and/or employee on the basis of disability, or who they
determine have retaliated against any person who complains about or participates in any

investigation or proceeding concerning any allegation of discrimination.

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION

2:18-cv-00926-RAJ 909 First Avenue, Suite 400
Page 11 of 19 Seattle, Washington 98104-1061

Telephone: (206) 220-6883
Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 12 of 19

24. During the pendency of this Consent Decree, Settling Defendants shall make

available a human resources official, or other appropriate personnel responsible for handling
disability-related employment matters, for audits made upon request by EEOC to determine
compliance with this Consent Decree. EEOC shall provide notice of audit subject matter not
later than ten (10) business days in advance but, at a minimum, the audit shall include whether
Settling Defendants have denied disability-related reasonable accommodation to any individual
and whether Settling Defendants have received any complaints about discrimination against
individuals based on disability. Any requested audit will be conducted at a mutually agreeable

time and place.

F. Reporting

25. Settling Defendants shall agree to report to the EEOC in anniversary years one

and three of entry this Consent Decree. The report shall be in writing and submitted to:
EEOC-SEFO_COMPLIANCE@EEOC.GOV and SEFO BLI@eeoc.gov. The reporting period

will run from the date of the entry of this Consent Decree.

26. _ These year 1 and year 3 reports shall contain the following information and

attachments:

a. Certification that Settling Defendants have:

1, Continued to maintain its written EEO policies and procedures and
distributed copies of its EEO policy as described in Paragraphs 14-16 and
Paragraph 19;

2. Complied with the training provisions enumerated in this Consent Decree,
as provided in Paragraph 18 and provide a list of all attendees, with job
titles, for each training completed with respect to training as provided in

Paragraph 18;
[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITY COMMISSION
2:18-cv-00926-RAJ 909 First Avenue, Suite 400
Seattle, Washington 98104-1061
Page 12 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

1]

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 13 of 19

3. Continued to promote accountability of managers, foremen,
superintendents, safety officers, hiring officials, and human resources
personnel as required by Paragraph 23;

4. Complied with the Notice Posting provision as described in Paragraph 28
below; and
4, Complied with all other provisions of this Consent Decree.

b. Copies of the following documents shall be included with each report submitted

to the Seattle Field Office of the EEOC:

1. A copy of the Settling Defendants’ EEO policy and procedures maintained
in accordance with the provisions of this Consent Decree;

2. A copy of the Settling Defendants’ current EEO policy and a list of any
changes, modifications or revisions to its EEO policies and procedures, if
any, which concern or affect the subject of discrimination or retaliation;

3. A summary of internal formal or informal disability discrimination or
disability retaliation complaints, if any, reported in writing by employees
or applicants of the Settling Defendants or documented by the human
resource department consistent with the complaint mechanism described
in Paragraph 15, identified by name, the actions taken by the company and
the resolution of each such complaint;

4. The name, home address, home and cell phone numbers and email address
for any complainant(s);
5. A verification of the names and job titles of the Settling Defendants’

personnel who completed EEO training pursuant to Paragraph 18 and the
dates the training was conducted during the reporting period.

27. If applicable, Settling Defendants shall submit a statement with its report to the
EEOC specifying the areas of noncompliance, the reason for the noncompliance, and the steps

that shall be taken to bring Settling Defendants into compliance.

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RAJ 909 First Avenue, Suite 400

Seattle, Washington 98104-1061
Page 13 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 14 of 19

G. Posting

28. Settling Defendants shall post a Notice to All Employees. This Notice is attached
as Exhibit 1 to this Consent Decree. The Notice shall be conspicuously posted on bulletin board
at Settling Defendants’ office in Bellingham for three years for the entry of this Consent Decree,
and inside Settling Defendants’ trailer(s) located at the Marathon Refinery site for one year of

the entry of this Consent Decree.

VI. ENFORCEMENT

29. Ifthe EEOC determines that Settling Defendants have not complied with the
terms of this Consent Decree, the EEOC shall provide written notification of the alleged breach
to Settling Defendants. The EEOC shall not petition the Court for enforcement of this Consent
Decree for at least thirty (30) days after providing written notification of the alleged breach. The
30-day period following the written notice shall be used by the EEOC and Settling Defendants
for good faith efforts to resolve the dispute. If the EEOC petitions the Court and the Court finds
Settling Defendant to be in substantial violation of the terms of the Decree, the Court may extend

the duration of the Consent Decree.

VII. RETENTION OF JURISDICTION
30. The United States District Court for the Western District of Washington shall

retain jurisdiction over this matter for the duration of this Consent Decree.

VIII. DURATION AND TERMINATION
31. This Consent Decree shall be in effect for three (3) years from the date of entry of

the Decree. If the EEOC petitions the Court for breach of this Consent Decree, and the Court

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION

2:18-cv-00926-RAJ 909 First Avenue, Suite 400
: Seattle, Washington 98104-1061
Page 14 of 19 Telephone: (206) 220-6883
Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 15 of 19

finds Settling Defendants to be in violation of the terms of the Consent Decree, the Court may

extend the duration of this Consent Decree.

Dated this 14th day of JANUARY 2020.

EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

ROBERTA L. STEELE SHARON FAST GUSTAFSON
Regional Attorney General Counsel

JOHN F. STANLEY JAMES L. LEE

Supervisory Trial Attorney Deputy General Counsel

MAY R. CHE GWENDOLYN Y. REAMS
Senior Trial Attorney Associate General Counsel

909 First Avenue, Suite 400 Office of the General Counsel
Seattle, WA 98104-1061 131 M Street, N.E.

Telephone (206) 220-6919 Washington, D.C. 20507

Facsimile (206) 220-691 1
may.che@eeoc.gov

BY: 4/ Roberta L. Steele
Roberta L. Steele

ATTORNEYS FOR PLAINTIFF EEOC

DAVID W. SILKE

GORDON REESE SCULLY MANSUKHANI, LLP
701 Fifth Avenue, Suite 2100

Seattle, WA 98104

Telephone (206) 695-5112

BY: /s/ David W. Silke
David W. Silke

ATTORNEYS FOR DEFENDANTS

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION
2:18-cv-00926-RAJ 909 First Avenue, Suite 400

Seattle, Washington 98104-1061
Page 15 of 19 Telephone: (206) 220-6883

Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

Case 2:18-cv-00926-RAJ Document 50 Filed 01/14/20 Page 16 of 19

 

 

 

NOTICE TO EMPLOYEES
This notice has been posted pursuant to the settlement of a lawsuit filed against BLI Northwest
Inc., f/k/a Diamond B Constructors Inc. and Harris Pacific Northwest, LLC f/k/a Harris
Acquisition IV, LLC (jointly the “Company”), Western District of Washington, Case No. 2:18-
cv-00926-RAJ. The settlement terms are contained in a document filed with the Court and
available to the public called a “Consent Decree.” In accordance with the Consent Decree, the
Company will provide anti-discrimination training to all of its existing General Foreman or
above, Safety Officers (to the extent they are not already included in the General Foreman
category), and the human resources personnel who provide advice and assistance to them at The
Company’s facilities in Washington State; implement policies to ensure ADA compliance;
provide its EEO policy to all employees; implement policies to ensure accountability with regard
to anti-discrimination practices; and report to the EEOC all complaints of disability
discrimination or retaliation it receives from its employees for the next three (3) years.

Federal law prohibits an employer from discriminating against any individual based on the
individual’s disability with respect to hiring, promotion, demotion, terms and conditions of
employment and/or termination. Federal law also prohibits an employer from allowing any
employee to be harassed because of disability, age, race, color, sex, religion and national origin.
It is also unlawful for an employer to retaliate against any individual because he or she
complains of discrimination or harassment, cooperates with any company or government
investigation of a discrimination or harassment charge, participates as a witness or potential
witness in any investigation or legal proceeding, or otherwise exercises his or her rights under
the law.

Any employee who is found to have retaliated against any other employee because such
employee participated in this lawsuit will be subject to substantial discipline, up to and including
immediate discharge.

Should you have any complaints of discrimination or retaliation you should contact
[DEFENDANTS CONTACT BY NAME AND PHONE NUMBER].

Employees also have the right to bring complaints of discrimination or harassment to the U.S.
Equal Employment Opportunity Commission, Seattle Field Office, at 909 Ist Avenue, Suite 400,
Seattle, WA 98104-1061, 206.220.6884, 1.800.669.4000.

 

This notice shall remain prominently posted at the Company’s office in Bellingham,
Washington until [month and day], 20 _, and inside the Company’s trailer(s) located at

the Marathon Refinery site, until [month and day], 20___. This Official Notice shall not be
altered, defaced, covered or obstructed by any other material.

[PROPOSED] CONSENT DECREE EQUAL EMPLOYMENTOPPORTUNITYCOMMISSION

2:18-cv-00926-RAJ 909 First Avenue, Suite 400
Page 16 of 19 Seattle, Washington 98104-1061

Telephone: (206) 220-6883
Facsimile: (206) 220-6911
TDD: (206) 220-6882

 
